

Exhibit 10.2
SECOND AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
March 26, 2018, by and between ROANOKE GAS COMPANY, a Virginia corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 31, 2016, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended by deleting "March 31, 2019" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "March 31, 2020," and (b) by deleting "Thirty Million
Dollars ($30,000,000.00)" as the maximum principal amount available under the
Line of Credit, and by substituting for said amount "Twenty-Five Million Dollars
($25,000,000.00)," with such change to be effective upon the execution and
delivery to Bank of a promissory note dated as of March 26, 2018 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.


2.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


3.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
    


G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-221_ALL.doc
(Rev. 12/17)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


ROANOKE GAS COMPANY
 
WELLS FARGO BANK,
 
 
 
  NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ John S. D'Orazio
 
By:
/s/ Arnold W. Adkins, Jr.
 
JOHN S. D'ORAZIO
 
 
ARNOLD W. ADKINS, JR.
 
PRESIDENT, CHIEF EXECUTIVE
 
 
SENIOR VICE PRESIDENT
 
OFFICER
 
 
 
 
 
 
 
 
 
/s/ Paul W. Nester
 
 
 
 
PAUL W. NESTER
 
 
 
 
CHIEF FINANCIAL OFFICER,
 
 
 
 
SECRETARY, TREASURER
 
 
 







G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-221_ALL.doc
(Rev. 12/17)
 
 


